                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


NICASIO CUEVAS QUILES, III, SCOTT
ANDRASTEK, CARLOS ABADIA,
RAYMOND CODY, TERENCE BREWER,                                           ORDER
STEVEN JILES, ANTHONY STENSON,
THOMAS HILL, CHARLES E. HENNINGS,                              Case No. 19-cv-585-wmc
AND SEAN HATCH,

       Plaintiffs,
v.

TIM HAINES, KEVIN SEMANKO,
RUSSELL BAUSCH, LISA PETTERA, JOHN
DOE I, JOHN DOE II, JOHN DOE III,
KRACHEY, BARTELS, JAIME SALINAS,
AND JOHN DOE IV,

       Defendants.




       Plaintiffs Nicasio Cuevas Quiles, III, Scott Andrastek, Carlos Abadia, Raymond Cody,

Terence Brewer, Steven Jiles, Anthony Stenson, Thomas Hill, Charles E. Hennings, and Sean

Hatch prisoners in the custody of the Wisconsin Department of Corrections, has submitted a

proposed complaint and have paid the $400 filing fee.         Because plaintiffs are prisoners,

plaintiffs are subject to the Prisoner Litigation Reform Act, which requires the court to screen

the complaint to determine whether any portion is frivolous or malicious, fails to state a

claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.

       Accordingly, IT IS ORDERED that plaintiffs Nicasio Cuevas Quiles, III, Scott

Andrastek, Carlos Abadia, Raymond Cody, Terence Brewer, Steven Jiles, Anthony Stenson,

Thomas Hill, Charles E. Hennings, and Sean Hatch’s complaint is taken under advisement
pursuant to 28 U.S.C. § 1915A. Plaintiffs will be notified promptly when such a decision has

been made.


              Entered this 24th day of July, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
